 HARGER MINE #1lPryor Mountain Construction Co. Inc., d/b/a HargerMine #1 and Local 520, International Union ofOperating Engineers, AFL-CIO. Case 14-CA-9584June 24, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 14, 1977, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard at Murphysboro, Illinois, on November 1,1976.1 The charge was filed by the Union on August 25(amended September 7), and the complaint was issued onSeptember 30. The primary issue is whether the Company,the Respondent, unlawfully discharged two employees forinstigating a work stoppage, in violation of Section 8(aX3)and (I) of the National Labor Relations Act, as amended.Upon the entire record,2including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACT1. JURISDICTIONThe Company, an Arkansas corporation, is engaged inoperating coal mines in Illinois, where it annually shipsproducts valued in excess of $50,000 directly to customersAll dates are in 1976.2 The Company's unopposed motion to correct the transcript, datedDecember 2, is granted and received in evidence as Resp. Exh. 1.230 NLRB No. 67located outside the State. The Company admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act, and thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.H. ALLEGED UNFAIR LABOR PRACTICESA. The DischargesThe Company and the Union were parties to a I-yearcollective-bargaining agreement, expiring on June 8. Itcontained exclusive hiring hall and union-security provi-sions, and covered all operation and maintenance work atthe coal mine, but did not contain either a grievance-arbitration procedure or a no-strike clause.On Thursday afternoon, March 25, partsman andequipment buyer Elijah Chamness (not a member of thebargaining unit) drove a backhoe to the worksite from anearby mine, and began trying it out to determine whetherthe Company should purchase it. He operated it-in thepresence of Mine Superintendent Earl Long-until 11 p.m.,producing a total of four or five loads of coal. He was than"ready for the relief man [whom another supervisor hadpromised him] to run it so I could see what wasn'tperforming on it." The relief man did not arrive, andSuperintendent Long did not assign one of the operatorson the job to relieve him. Chamness continued to operatethe backhoe, producing three additional loads of coal bythe end of the night shift. (Chamness was a salariedemployee, who was not paid extra for working the 16 hourson the machine.) Thereafter, beginning at 7 a.m., bargain-ing unit employees operated the backhoe.At the shift change that Friday morning, March 26,employees on the job were complaining about the nonbar-gaining unit employee operating the equipment in violationof the collective-bargaining agreement. Employee SteveMcDonnough telephoned Union President Francis Os-born, who told McDonnough to get Chamness off themachine by doing "whatever he had to." By then, however,Chamness had already left the job.On Sunday, March 28, partsman Chamness returned tothe worksite to perform his regular job of inspectingequipment, to determine what parts were needed. Employ-ee McDonnough, Acting Steward Louis Marlette, and fourother employees were eating lunch together when Cham-ness arrived in a company truck and began talking tosomeone in the pit. Although they knew that Chamnesshad previously been at the worksite to perform his ownwork, they opposed his presence because of his operationof the backhoe the previous Thursday night. As testified byMarlette, "It was a general statement by everybody thatChamness is here. He is not supposed to be here. That heshould leave." McDonnough sent word to SuperintendentLong, "Either he goes or we go." The response was, "Mr.Chamness stays." The six employees, joined by two others,walked out.Acting Steward Marlette telephoned Union PresidentOsborn that afternoon and reported that the feeling was sostrong about Chamness' return to the job after his461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunauthorized operation of the equipment that they did"whatever they had to do." Osborn instructed Marlette toget all the men and go back to work to protect their jobsand said "we were having trouble and I didn't want a strikeat that time." Later that afternoon, Superintendent Longtelephoned Osborn who told Long that the walkout wasnot sanctioned by the Union.When the day-shift employees returned to work the nextmorning, March 29, Marlette and McDonnough weredischarged for instigating the unauthorized walkout.B. Concluding FindingsIt is clear that the Company violated the collective-bargaining agreement on Thursday night by permitting thepartsman to operate the backhoe in the production of coal.However, the partsman had not operated the backhoe sincethen, and he had legitimately come to the worksite onSunday to perform his own nonbargaining unit work.When the operators walked off the job that Sunday, theywere not acting to prevent the partsman from performingtheir work. Bargaining unit employees had been operatingthe backhoe since Friday morning, and there was noindication that the Company would again assign thepartsman to operate it.I assume, in the absence of grievance and no-strikeprovisions in the collective-bargaining agreement, that theemployees would have been engaging in protected, con-certed activity if they had walked off the job to obtain a3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.remedy for the earlier violation of the agreement, or toprevent partsman Chamness from again performing theirbargaining unit work. But here, the purpose of the walkoutwas to force Chamness to leave the worksite, therebypreventing him from performing his own regular, nonbar-gaining unit work there. By walking out, the employeeswere not attempting to enforce the collective-bargainingagreement or to improve their working conditions, andwere not engaged in protected, Section 7 activity for thepurpose of mutual aid or protection. I therefore find thatthe March 28 walkout was unprotected activity.Contrary to the position of the General Counsel, I agreewith the Company and find that the Company did notviolate the Act by discharging employees McDonnoughand Marlette for instigating the unprotected walkout.CONCLUSION OF LAWBy discharging employees McDonnough and Marletteon March 29, 1976, for instigating the unprotected March28 walkout, the Company acted lawfully and did notviolate Section 8(aX3) or (1) of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER3The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.462